EXHIBIT A TO SECURITIES PURCHASE AGREEMENT

 

NEW DEBENTURE

 

(issued to [                    ], in exchange for $150,000 in cash)

 

Exhibit 10.16PAGE 1

 

 

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

Original Issuance Date: May 15, 2013 $150,000.00       Debenture Number: PBGC –
59FF 102  

 

PREMIER BEVERAGE GROUP, CORP.

 

Secured Amended and Restated Convertible Debenture

 

FOR VALUE RECEIVED, PREMIER BEVERAGE GROUP, CORP. (hereinafter called the
“Obligor” or the “Company”), hereby promises to pay to [                  ] (the
“Holder”) or its successors and assigns the principal sum of ONE HUNDRED FIFTY
THOUSAND DOLLARS ($150,000) in cash or Obligor common stock on the terms and
conditions hereof on or before December 31, 2014 (the “Maturity Date”).

 

Interest. Interest shall accrue on the outstanding principal balance hereof at
an annual rate equal to the lesser of the minimum rate allowable under law or
TWENTY PERCENT (20%). Interest shall be calculated on the basis of a 365-day
year and the actual number of days elapsed, to the extent permitted by
applicable law. Interest hereunder will be paid to the Holder or its assignee in
whose name this Debenture is registered on the records of the Obligor regarding
registration and transfers of Debentures at the option of the Obligor in cash,
or converted into Common Stock at applicable Conversion Price on the Trading Day
immediately prior to the date paid provided that such shares are freely tradable
by the Holder.

 

This Debenture is subject to the following additional provisions:

 

Section 1.          Conversion.

 

(a)          Conversion Procedure.

 

(i)          This Debenture shall be convertible into shares of Common Stock at
the option of the Holder, in whole or in part at any time and from time to time,
after the Effective Date (set forth above) (subject to the limitations on
conversion set forth in Sections 1(b)and 1(c) hereof). The Debenture shall
continue to be convertible on and after the Demand Date, until it is satisfied
in full. The number of shares of Common Stock issuable upon a conversion
hereunder equals the quotient obtained by dividing (x) the outstanding amount of
this Debenture to be converted by (y) the Conversion Price (as defined in
Section 1(c)(i)). The Obligor shall deliver Common Stock certificates to the
Holder prior to the Fifth (5th) Trading Day after a Conversion Date.

 

(ii)         The Holder shall effect conversions by delivering to the Obligor a
completed notice in the form attached hereto as Exhibit A (a “Conversion
Notice”). The date on which a Conversion Notice is delivered is the “Conversion
Date.” Unless the Holder is converting the entire principal amount outstanding
under this Debenture, the Holder is not required to physically surrender this
Debenture to the Obligor in order to effect conversions. Conversions hereunder
shall have the effect of lowering the outstanding principal amount of this
Debenture in an amount equal to the applicable conversion. The Holder and the
Obligor shall maintain records showing the principal amount converted and the
date of such conversions. In the event of any dispute or discrepancy, the
records of the Holder shall be controlling and determinative in the absence of
manifest error.

 



Exhibit 10.16PAGE 2

 

 

(b)          Certain Conversion Restrictions. A Holder may not convert this
Debenture to the extent such conversion would result in the Holder, together
with any affiliate thereof, beneficially owning (as determined in accordance
with Section 13(d) of the Exchange Act and the rules promulgated thereunder) in
excess of 4.99% of the then issued and outstanding shares of Common Stock,
including shares issuable upon conversion of this Debenture held by such Holder
after application of this Section. Since the Holder will not be obligated to
report to the Obligor the number of shares of Common Stock it may hold at the
time of a conversion hereunder, unless the conversion at issue would result in
the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this
Debenture is convertible shall be the responsibility and obligation of the
Holder. If the Holder has delivered a Conversion Notice for a principal amount
of this Debenture that, without regard to any other shares that the Holder or
its affiliates may beneficially own, would result in the issuance in excess of
the permitted amount hereunder, the Obligor shall notify the Holder of this fact
and shall honor the conversion for the maximum principal amount permitted to be
converted on such Conversion Date in accordance with the periods described in
Section 1(a)(i) and, at the option of the Holder, either retain any principal
amount tendered for conversion in excess of the permitted amount hereunder for
future conversions or return such excess principal amount to the Holder. The
provisions of this Section may be waived by a Holder (but only as to itself and
not to any other Holder) upon notice to the Obligor. Other Holders shall be
unaffected by any such waiver.

 

(c)          Conversion Price and Adjustments to Conversion Price.

 

(i)          The “Conversion Price” in effect on any Conversion Date shall be
equal to $0.02 per share.

 

(ii)          In case of any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is converted into
other securities, cash or property, the Holder shall have the right thereafter
to, at its option, (A) convert the then outstanding principal amount and any
other amounts then owing hereunder in respect of this Debenture into the shares
of stock and other securities, cash and property receivable upon or deemed to be
held by holders of the Common Stock following such reclassification or share
exchange, and the Holder of this Debenture shall be entitled upon such event to
receive such amount of securities, cash or property as the shares of the Common
Stock of the Obligor into which the then outstanding principal amount and any
other amounts then owing hereunder in respect of this Debenture could have been
converted immediately prior to such reclassification or share exchange would
have been entitled, or (B) require the Obligor to prepay the outstanding
principal amount of this Debenture, plus all other amounts due and payable
thereon. The entire prepayment price shall be paid in cash. This provision shall
similarly apply to successive reclassifications or share exchanges.

 

(iii)        All calculations under this Section 1 shall be rounded up to the
nearest $0.00001 or whole share.

 

(iv)        If (A) the Obligor shall declare a dividend (or any other
distribution) on the Common Stock; (B) the Obligor shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock; (C) the
Obligor shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights; (D) the approval of any stockholders of the Obligor
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Obligor is a party, any sale or
transfer of all or substantially all of the assets of the Obligor, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; or (E) the Obligor shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of the
Obligor; then, in each case, the Obligor shall cause to be filed at each office
or agency maintained for the purpose of conversion of this Debenture, and shall
cause to be mailed to the Holder at its last address as it shall appear upon the
stock books of the Obligor, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert this Debenture during the
20-day calendar period commencing the date of such notice to the effective date
of the event triggering such notice.

 



Exhibit 10.16PAGE 3

 

 

(d)          Other Restrictions.

 

(i)          Obligor shall maintain a sufficient amount of authorized common
shares to enable conversion of all amounts due under this Debenture.

 

(ii)         Mandatory Prepayment. Commencing on May 15, 2014, Obligor shall pay
any outstanding amounts due to Holder hereunder at the rate of $10,000 per month
in immediately available U.S. cash funds until such time as all amounts due to
Holder have been paid in full.

 

(e)          Other Provisions.

 

(i)          The Obligor covenants that all shares of Common Stock that shall be
issuable pursuant to this Section 1 shall, upon issue, be duly and validly
authorized, issued and fully paid, and nonassessable.

 

(ii)         Upon a conversion hereunder the Obligor shall not be required to
issue stock certificates representing fractions of shares of the Common Stock,
but may if otherwise permitted, make a cash payment in respect of any final
fraction of a share based on the Closing Bid Price at such time. If the Obligor
elects not, or is unable, to make such a cash payment, the Holder shall be
entitled to receive, in lieu of the final fraction of a share, one whole share
of Common Stock.

 

(iii)        The issuance of certificates for shares of the Common Stock on
conversion of this Debenture shall be made without charge to the Holder thereof
for any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such certificate, provided that the Obligor shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder of such Debenture so converted and the Obligor
shall not be required to issue or deliver such certificates unless or until the
person or persons requesting the issuance thereof shall have paid to the Obligor
the amount of such tax or shall have established to the satisfaction of the
Obligor that such tax has been paid.

 

(iv)        Nothing herein shall limit a Holder's right to pursue actual damages
for the Obligor’s failure to deliver certificates representing shares of Common
Stock upon conversion within the period specified herein and such Holder shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief, in each case without the need to post a bond or provide other
security. The exercise of any such rights shall not prohibit the Holder from
seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

 

(v)         The Obligor shall bear the cost of legal opinion production,
transfer agent fees, and equity issuance fees (collectively, the “Post-Closing
Expenses”), which amount shall be payable to Holder in the form of additional
interest hereunder.

 

(f)          A “Default Event” wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

(i)          Any breach of any provision of this Debenture or any of the
agreements executed in connection herewith (collectively, the “Transaction
Documents”), including, without limitation, that certain Forbearance Agreement
dated as of May 15, 2013, by and between Holder and Obligor, and those certain
Transfer Agent Instructions executed in favor of Holder by Obligor and its
transfer agent in connection with issuance of this Debenture.

 

(ii)         Withdrawal from registration of the Obligor under the Exchange Act,
voluntary or involuntary.

 



Exhibit 10.16PAGE 4

 

 

(iii)        The Company or any Active Subsidiary of the Company shall commence,
or there shall be commenced against the Company or any Active Subsidiary of the
Company under any applicable bankruptcy or insolvency laws as now or hereafter
in effect or any successor thereto, or the Company or any Active Subsidiary of
the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any Active Subsidiary of the Company or there
is commenced against the Company or any Active Subsidiary of the Company any
such bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 61 days; or the Company or any Active Subsidiary of the Company is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company or any Active
Subsidiary of the Company suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of forty-five
(45) days; or the Company or any Active Subsidiary of the Company makes a
general assignment for the benefit of creditors; or the Company or any Active
Subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any Active Subsidiary of the Company shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or the Company or any Active Subsidiary of the Company shall by any
act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by the Company or any Active Subsidiary of the Company for the purpose of
effecting any of the foregoing.

 

(iv)        The Company or any Active Subsidiary of the Company shall default in
any of its obligations under any other debenture or any mortgage, credit
agreement or other facility, indenture agreement, factoring agreement or other
instrument under which there may be issued, or by which there may be secured or
evidenced any indebtedness for borrowed money or money due under any long term
leasing or factoring arrangement of the Company or any Active Subsidiary of the
Company in an amount exceeding $100,000, whether such indebtedness now exists or
shall hereafter be created and such default shall result in such indebtedness
becoming or being declared due and payable.

 

(v)         The Obligor fails to issue shares of Common Stock to the Holder (or
announces or threatens in writing that it will not honor its obligation to do
so) upon exercise by the Holder of the conversion rights of the Holder in
accordance with the terms of this Debenture, fails to transfer or cause its
transfer agent to transfer (issue) (electronically or in certificated form) any
certificate for shares of Common Stock issued to the Holder upon conversion of
or otherwise pursuant to this Debenture as and when required by this Debenture,
the Obligor directs its transfer agent not to transfer or delays, impairs,
and/or hinders its transfer agent in transferring or issuing (electronically or
in certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Debenture as and
when required by this Debenture, or fails to remove (or directs its transfer
agent not to remove or impairs, delays, and/or hinders its transfer agent from
removing) any restrictive legend (or to withdraw any stop transfer instructions
in respect thereof) on any certificate for any shares of Common Stock issued to
the Holder upon conversion of or otherwise pursuant to this Debenture as and
when required by this Debenture (or makes any written announcement, statement or
threat that it does not intend to honor the obligations described in this
paragraph) and any such failure shall continue uncured (or any written
announcement, statement or threat not to honor its obligations shall not be
rescinded in writing) for five (5) business days after the Holder shall have
delivered a Notice of Conversion.

 

(vi)        Any dissolution, liquidation, or winding up of Obligor or any
substantial portion of its business, or any cessation of operations or admission
by Obligor that it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Obligor’s ability to
continue as a “going concern” shall not be an admission that the Obligor cannot
pay its debts as they become due.

 

(vii)       The Common Stock shall cease to be quoted or listed for trading on
any primary market for a period of five (5) consecutive trading days (including,
for example, any such failure in which a bid price is not quoted for the
Obligor’s Common Stock for such period). The Company shall file all reports
required under Section 13 of the Securities Exchange Act of 1934 within the time
parameters mandated by the Rules of the Securities and Exchange Commission.

 

(g)          Upon the occurrence of any Default Event which remains uncured for
60 days after receipt of Holder’s written notice of default, all outstanding
principal, accrued interest, and, in consideration of the equity-based
conversion discount afforded Holder hereunder, liquidated damages equal to 200%
of all outstanding principal and accrued interest due hereunder, shall be due
and payable in full upon demand of the Holder; and, the Conversion Price shall
be automatically adjusted to the lesser of $0.0001 per share or 50% of the 45
Day VWAP. As used herein, the term “45 Day VWAP” shall mean and refer to the
lowest volume weighted average closing market price for the Common Stock for the
45 trading days preceding conversion as posted on the OTCQB or on such US
National Exchange upon which the Company may be listed.

 



Exhibit 10.16PAGE 5

 

 

Section 2.          Notices. All notices under this Agreement shall be in
writing and shall be (i) delivered in person, (ii) sent by telecopy, or (iii)
mailed, postage prepaid, either by registered or certified mail, return receipt
requested, or overnight express carrier, addressed in each case to the addresses
set forth above, or to any other address or telecopy number as such party shall
designate in a written notice to the other. All notices sent pursuant to the
terms of this Section shall be deemed received (i) if personally delivered, then
on the date of delivery; (ii) if sent by telecopy before 2:00 p.m. local time of
the recipient, on the day sent if a business day or if such day is not a
business day or if sent after 2:00 p.m. local time of the recipient, then on the
next business day; (iii) if sent by overnight, express carrier, on the next
business day immediately following the day sent; or (iv) if sent by registered
or certified mail, on the earlier of the third (3rd) business day following the
day sent or when actually received. Any notice by telecopy shall be followed by
delivery of a copy of such notice on the next business day by overnight express
carrier or by hand.

 

Section 3.          Definitions. For the purposes hereof, the following terms
shall have the following meanings:

 

“Common Stock” means the common stock, par value $0.0001, of the Obligor and
stock of any other class into which such shares may hereafter be changed or
reclassified.

 

“Conversion Date” shall mean the date upon which the Holder gives the Obligor
notice of its intention to effectuate a conversion of this Debenture into shares
of the Company’s Common Stock as outlined herein.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
this Debenture.

 

Section 4.          This Debenture shall not entitle the Holder to any of the
rights of a stockholder of the Obligor, including without limitation, the right
to vote, to receive dividends and other distributions, or to receive any notice
of, or to attend, meetings of stockholders or any other proceedings of the
Obligor, unless and to the extent converted into shares of Common Stock in
accordance with the terms hereof.

 

Section 5.          If this Debenture is mutilated, lost, stolen or destroyed,
the Obligor shall execute and deliver, in exchange and substitution for and upon
cancellation of the mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Obligor.

 

Section 6.          Any waiver by the Holder of a breach of any provision of
this Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Holder to insist upon strict adherence to any term
of this Debenture on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Debenture. Any waiver must be in writing.

 

Section 7.          Whenever any payment or other obligation hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.

 

Section 8.          In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.

 



Exhibit 10.16PAGE 6

 

 

Section 9.          Law; Jurisdiction. This Debenture shall be governed by and
interpreted in accordance with the laws of the State of New Jersey, without
regard to the principles of conflict of laws. The Obligor and the Holder
expressly consent to the jurisdiction and venue of the Superior Court of New
Jersey, Bergen County, for any litigation between the parties.

 

Section 10.         No Jury Trial. The COMPANY hereto knowingly and voluntarily
waives any and all rights it may have to a trial by jury with respect to any
litigation based on, or arising out of, under, or in connection with, this Note.

 

Section 11.         Waiver. The Company hereby waives any and all demands of any
nature whatsoever, any and all notices of any nature whatsoever, dishonor,
presentment of any kind whatsoever, and protest of or in connection with this
Debenture.

 

Section 12.         Entire Agreement. THIS AGREEMENT EMBODIES THE ENTIRE
AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER HEREOF.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

- SIGNATURE PAGE FOLLOWS]

 

Exhibit 10.16PAGE 7

 

 

IN WITNESS WHEREOF, the Obligor has caused this Debenture to be duly executed by
a duly authorized officer as of the date set forth above.

 

PREMIER BEVERAGE GROUP CORP.     By:     Print: Fouad Kallamni   Title:
President  

  

Exhibit 10.16PAGE 8

 

 

EXHIBIT “A”

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert the Debenture)

 

The undersigned hereby irrevocably elects to convert the below listed amount of
the Debenture into Shares of Common Stock of PREMIER BEVERAGE GROUP CORP.,
according to the conditions stated therein, as of the Conversion Date written
below.

 

Conversion Date:       Applicable Conversion Price:       Amount to be
Converted: $     Amount of Debenture Unconverted: $       Shares of Common Stock
to be Issued:       Please issue the shares of Common Stock in the following
name and to the following address:       Issue to:       Authorized Signature:  
    Name:       Title:       Phone Number:       Broker DTC Participant Code:  
    Account Number:  

 

Exhibit 10.16PAGE 9

 

 

